Citation Nr: 1031266	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  00-19 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for a 
sinus condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1972 to May 
1974.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.  
Jurisdiction of the instant claim has since been transferred to 
the RO in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at an April 2003 hearing conducted at the Philadelphia, 
Pennsylvania, RO.  A transcript of the hearing is of record.

This case was last brought before the Board in May 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include providing the Veteran with 
sufficient notice.  The requested development having been 
completed, the case is once again before the Board for appellate 
consideration of the issue on appeal.

The Board notes that, in January 2010, the Veteran submitted a 
statement seeking service connection for a bilateral foot 
deformity, to include pes planus; sleep apnea; gastroesophageal 
reflux disease (GERD); a left shoulder disorder; and restless leg 
syndrome.  The Board observes that these issues have not yet been 
adjudicated by the AOJ and, therefore, the Board does not have 
jurisdiction to address these issues.  As such, they are REFERRED 
to the RO for appropriate consideration.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995).


FINDINGS OF FACT

1.	An April 1998 rating decision denied the Veteran's claim for 
service connection for a sinus disorder.  The Veteran was 
notified of his appellate rights, but did not file a notice of 
disagreement within one year of the rating decision.

2.	Evidence received since the April 1998 rating decision is 
cumulative and redundant of the evidence of record at the time 
of the April 1998 denial.


CONCLUSIONS OF LAW

1.	The April 1998 rating decision which denied the Veteran's 
claim for service connection for a sinus disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.	Evidence received since the April 1998 rating decision in 
connection with Veteran's claim of entitlement to service 
connection for a sinus disorder is not new and material.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence - evidence that is both new and material.  The 
terms "new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify the 
requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a service-connection 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the underlying 
claim for the benefit sought.

After careful review of the record, the Board finds that VA 
provided the Veteran with all necessary and proper VCAA notice.  
In this regard, a July 2009 VCAA letter notified the Veteran of 
the evidence and information necessary to establish entitlement 
to his underlying claim to service connection for a respiratory 
disorder.  This letter also provided appropriate notice regarding 
what constitutes new and material evidence and specifically 
informed him what evidence and information was necessary to 
reopen his claim.  This letter also advised the Veteran of the 
types of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  Finally, the July 
2009 notice letter included notice that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  See Dingess, supra.

The Board notes that the July 2009 letter was sent subsequent to 
the initial unfavorable agency decision in January 2000.  
However, the Board finds that any timing defect with regard to 
VCAA notice was harmless error.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this regard, the notice provided to the Veteran by 
this letter fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the case was readjudicated and a January 2010 
supplemental statement of the case was provided to the Veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on 
other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006) (a (supplemental) statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The Board also finds that there has been compliance with the 
assistance provisions set forth in the law and regulations.  The 
Veteran's service treatment records are associated with the 
claims folder, as well as all VA and private treatment records 
identified by the Veteran.  The Veteran has not identified any 
additional relevant, outstanding records that need to be obtained 
before deciding his claim.

As noted above, the instant claim was remanded in May 2009 for 
further development.  Specifically, the Board determined that 
corrective VCAA notice was required and additional VA treatment 
records were to be obtained and associated with the claims file.  
As discussed above, the Veteran was provided sufficient VCAA 
notice through a July 2009 notice letter.  Furthermore, the 
requested VA treatment records have been associated with the 
claims file.  As such, the Board finds there has been substantial 
compliance with the May 2009 remand and adjudication of the 
instant case may proceed.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

As a final note, a VA examination was not provided in conjunction 
with the Veteran's claim to reopen, and the Board notes that an 
examination is not warranted in the instant case.  See 38 C.F.R. 
§ 3.159(c)(iii) (2009).  In this regard, the Board observes VA's 
duty to provide a VA examination applies to a claim to reopen a 
finally adjudicated claim only after new and material evidence 
has been submitted.  Id.  Therefore, a VA examination would not 
be appropriate in the instant case.

Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 
7105(c), and the claim may only be reopened by the submission of 
'new and material' evidence.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  It is noted that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  The regulatory 
changes apply to claims filed on or after August 29, 2001 and 
thus are not applicable in the present case.  The Board will 
therefore apply the regulations in effect at the time the claim 
was filed in 1999.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In an April 1998 rating decision, the Veteran's claim of service 
connection for a sinus disorder was denied on the basis that the 
Veteran's current disorder is not etiologically related to his 
active service.  The Veteran was notified of his appellate 
rights, but did not perfect an appeal of the decision; therefore, 
the RO's April 1998 decision is final.  38 U.S.C.A. § 7105.

Evidence that was considered in the April 1998 rating decision 
included service treatment records, private records and VA 
treatment records and reports.  According to the April 1998 
rating decision, the RO denied the Veteran's claim for service 
connection because the evidence of record failed to establish an 
etiological link between his current sinus disorder and his 
active service.  The April 1998 rating decision also noted there 
was no evidence showing in-service treatment for a sinus 
disorder.

New evidence received since the April 1998 RO rating decision 
includes numerous statements from the Veteran and substantial VA 
and private treatment records.  The evidence submitted by the 
Veteran indicates he continues to suffer from a sinus disorder, 
to include a deviated septum, and currently receives treatment 
for the disorder, but does not contain any indication of an 
etiological link between the current disorder and the Veteran's 
active service.  

After careful review, the Board concludes that the newly received 
evidence is cumulative and redundant of the record prior to the 
April 1998 rating decision.  In this regard, the Board notes the 
newly received evidence continues to show the Veteran suffers 
from a sinus disorder, and he continues to assert this condition 
is related to undocumented in-service injuries.  However, the 
record does not contain any competent opinion suggesting an 
etiological relationship between the Veteran's current sinus 
disorder and his active service.  

As a final note, the Board acknowledges the Veteran's assertion 
that the lack of documentation of his asserted in-service 
injuries constitutes reasonable doubt that should be resolved in 
his favor.  However, the Board observes that records of the 
Veteran's in-service treatment, including the absence of records 
pertaining to his asserted facial injuries, were considered by 
the RO in its April 1998 denial, which is now final.  

As such, the evidence submitted by the Veteran since the April 
1998 RO denial does not constitute new and material evidence, and 
the appeal must be denied.  38 C.F.R. § 3.156.


ORDER

New and material evidence has not been submitted with respect to 
the issue of service connection for a sinus disorder; the appeal 
is denied.




____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


